internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07 plr-122150-00 date date legend father trust date son son’s wife year trustee grantor state daughter foundation state discretionary trustees date plr-122150-00 successor trustee committee reformed trust reformed trust asset a date state court dear sir we received your letter dated date requesting rulings on the proper income and generation-skipping_transfer_tax treatment of the proposed partition of a_trust into separate trusts this letter responds to your request you represent that father created and funded trust on date for the benefit of son son’s wife and son’s descendants you also represent that trust was irrevocable before date and that there have been no additions actual or constructive since that time father died in year section a of article i of trust provides that trustee shall hold manage control and administer the above-described property and such other money and property as the grantor may assign deliver or bequeath to him at any time s after the execution of this agreement in trust shall collect all the income thereof out of such income shall pay or provide for all proper taxes costs charges and expenses of every kind imposed upon or incurred by trust other than those imposed upon or incurred by it upon or by reason of its termination and other than capital losses and all gift_taxes on whomever imposed payable to state by reason of the execution of this agreement or by reason of any assignments transfers or deliveries made by grantor to trustee at or within six months after the execution of this agreement and thereafter shall distribute the remaining net_income and corpus of trust as hereinafter provided section b of article i of trust provides in part that the remaining net_income of trust for each calendar_quarter shall be divided into equal shares of which there shall be a one share for grantor’s son son so long as he is living b one share for grantor’s said son’s wife so long as they both are living and she is his wife c one share for each of grantor’s said son’s lawful children then living and d one share for plr-122150-00 the then living descendants of each of grantor’s said son’s lawful children then deceased section c of article i of trust provides upon the death of grantor’s said son son the corpus of trust shall be distributed to such person or persons within a class including only the grantor’s lineal_descendants other than his said son and no other or others whatsoever particularly and expressly excluding from said class the grantor’s said son said son’s estate and said son’s creditors and the creditors of his estate and in such shares and proportions and at such time or times and in such manner absolutely or in trust as the grantor’s said son son by his will shall appoint or direct but not in such a way as to postpone the final distribution of this trust beyond the expiration of twenty-one years after the death of the last survivor of all of grantor’s descendants living at the time this agreement is executed and any later final distribution directed by said son shall be accelerated accordingly or as to all or any portion of this trust estate not so effectively appointed by grantor’s said son this trust shall continue until the death of the last survivor of the lawful children of grantor’s said son son living at the time this agreement is executed and the corpus shall then be distributed free of trust per stirpes to the then living descendants of grantor’s said son or if none of such descendants is then living then free of trust per stirpes to the then living descendants of grantor’s daughter daughter or if none of her descendants is then living then to foundation a charitable corporation organized under the laws of state and having its principal office in state article ii provides that corresponding to each of the equal shares of trust income specified in a b and c in section b of article i there shall be and the grantor hereby establishes one separate discretionary_trust for each such share of trust income as the same may vary in number from time to time and said discretionary trustees shall be the trustees of each of said discretionary trusts and shall administer the same as follows section a of article ii provides the right to receive the share of income of trust allotted to grantor’s said son son under article i shall be held managed controlled and administered by the discretionary trustees in a separate discretionary_trust for his benefit such share of income shall be paid_by the trustee of trust to the discretionary trustees of this discretionary_trust and the latter shall receive the same as income of this discretionary_trust out of such income shall pay or provide for all proper taxes costs charges and expenses of every kind imposed upon or incurred by this discretionary_trust and thereafter from time to time shall distribute to grantor’s said son free of trust such amounts whether of current income accumulations or both as the discretionary trustees in their sole discretion shall determine to be in the best interests of the beneficiary this discretionary_trust shall terminate upon the death of grantor’s said son and the entire remaining assets thereof shall be paid free of trust to his estate plr-122150-00 section b of article ii provides the right to receive the share of income of trust allotted to said son’s wife under article i shall be held managed controlled and administered by the discretionary trustees in a separate discretionary_trust for his benefit such share of income shall be paid_by the trustee of trust to the discretionary trustees of this discretionary_trust and the latter shall receive the same as income of this discretionary_trust out of such income shall pay or provide for all proper taxes costs charges and expenses of every kind imposed upon or incurred by this discretionary_trust and thereafter from time to time shall distribute to said son’s wife free of trust such amounts whether of current income accumulations or both as the discretionary trustees in their sole discretion shall determine to be in the best interests of the beneficiary this discretionary_trust shall terminate upon the death of said son’s wife and the entire remaining assets thereof shall be paid free of trust to her estate section c of article ii provides so long as a child of the grantor’s said son son is living and less than thirty-five years of age the right to receive the share of income of trust allotted to such child under article i shall be held managed controlled and administered by the discretionary trustees in a separate discretionary_trust for the benefit of such child such share of income shall be paid_by the trustee of trust to the discretionary trustees of this discretionary_trust and the latter shall receive the same as income of this discretionary_trust out of such income shall pay or provide for all proper taxes costs charges and expenses of every kind imposed upon or incurred by this discretionary_trust and thereafter from time to time shall distribute to such child free of trust such amounts whether of current income accumulations or both as the discretionary trustees in their sole discretion shall determine to be in the best interests of the beneficiary such discretionary_trust shall terminate when such child attains the age of thirty-five years or upon his earlier death and the entire remaining assets thereof shall be paid free of trust to him if living if he is not living then in equal shares to his descendants then living if there be no such descendants then living then per stirpes to the then living descendants of grantor’s said son son or if there be none of them then to said foundation section c of article iii of trust provides that if and when for any reason whatever the grantor’s said son son shall cease to be the trustee of trust he may in writing signed by him including his will appoint his successor trustee of such trust and provide the manner in which further successors may be appointed thereafter and the time at which the tenure of any such successor however appointed shall commence and terminate if at any time there shall be a vacancy occasioned by a failure to appoint or provide for the appointment of a successor trustee of trust the grantor if then living may appoint such successor or if the grantor is not then living or fails to make such appointment such vacancy may be filled by order of any court of competent jurisdiction upon application of any interested_party plr-122150-00 trust does not include among the trustee powers the power to sever the trust and administer separate trusts article i section e of trust states that the trust is governed by the laws of state the shares for son and son’s wife currently are distributed to the individual discretionary trusts created for them under article ii son and son’s wife are living and have four children and ten grandchildren living since son’s children have reached the age of thirty-five years each of the discretionary trusts described in section c of article ii has been terminated the share for each of son’s children therefore is distributed free of trust to that child respectively no child of son is deceased trust does not provide for distributions of principal you represent that son intends to exercise his power_of_appointment in his will and the proposed exercise of the power_of_appointment will not extend the term of the trust beyond the maximum permissible term established in trust in a designation instrument dated date trustee exercised the right to appoint a successor trustee and set forth a method for the appointment of further successor trustees trustee appointed successor trustee as successor trustee of trust if trustee ceases to act as trustee successor trustee may act until the earlier of i her death ii her resignation iii her disability or iv the expiration of two years from the date she commences to act as successor trustee the designation also provided that the appointment of further successor trustees and the removal of a successor trustee shall be determined by committee currently committee consists of son’s wife and son’s four children trustee sought to partition trust into two separate reformed trusts with terms identical to trust except that different individuals may act as successor trustees of each resulting trust to facilitate different investment and management objectives after the partition trustee would act as trustee of reformed trust and reformed trust and trustee succession would continue to be governed by the terms of trust and trustee’s designation instrument dated date trustee proposed to transfer all assets from trust other than asset a to reformed trust asset a would be transferred to reformed trust on date state court found that the proposed reformation of trust by reason of changed circumstances comports with the intentions of the grantor of the trust and will have no effect upon the current or ultimate disposition of trust in addition state court issued an order that authorized trustee to partition trust into two separate trusts reformed trust and reformed trust with identical terms except that the separate trusts may provide that different individuals may act as successor trustee of each reformed trustee plr-122150-00 you have requested the following rulings the proposed partition of trust into two separate reformed trusts with identical terms except that each reformed trust may have different successor trustees will not affect the effective-date status of trust under the effective date provisions in sec_26_2601-1 and the proposed partition of trust into two separate reformed trusts and the proposed non-pro rata allocation of trust assets between the two reformed trusts will not result in the recognition of gain_or_loss and that the basis of the assets as well as the holding periods will remain the same after the partition ruling_request sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter sec_11 or sec_12 of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the generation-skipping_transfer_tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable plr-122150-00 on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust an amendment to a_trust which was irrevocable on date and thus is exempt from the generation-skipping_transfer_tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust a trust’s exemption from the generation-skipping_transfer_tax is not affected however by amendments relating to the administration of the trust based on the information submitted and the representations made we conclude that trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation trust was irrevocable on date and there have been no additions actual or constructive since that date therefore trust is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 based on the information submitted and the representations made we conclude that the proposed partition of trust relates to the administration of the trust and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of trust thus the proposed partition of trust will not affect the exempt status of the trust for purposes of chapter accordingly we conclude that neither distributions to skip persons nor terminations of interests of non-skip persons will be subject_to the generation-skipping_transfer_tax ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property plr-122150-00 for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 c b a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 the present case is distinguishable from revrul_69_486 although the assets will not be distributed pro_rata among the two reformed trusts each beneficiary will continue to have the same interest in each asset of trust after the proposed partition as the beneficiary had before the proposed transaction accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust 499_us_554 concerns when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property is a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as they embody legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite plr-122150-00 it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries in the reformed trusts will not differ materially from their interests in trust the two reformed trusts will have the same terms as trust while the assets will be grouped separately for management purposes each beneficiary will have the same interests in the same assets as before thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries based on the information submitted and the representations made we conclude that the proposed partition of trust into two separate reformed trusts and non-pro rata allocation of trust assets between the two reformed trusts will not result in the realization of any income under sec_61 and will not result in the realization of any gain_or_loss under sec_1001 sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person based upon the information submitted and representations made we conclude that because sec_1001 does not apply to the division of trust assets the basis of trust assets will be the same after the partition as the basis of those assets before the plr-122150-00 partition we also conclude that the assets in the reformed trusts received from trust will have the same holding periods as those assets had in trust except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison branch chief office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
